NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 6 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EDWARD FINLEY,                                  No. 15-17034

                Plaintiff-Appellant,            D.C. No. 3:14-cv-00011-MMD-
                                                WGC
 v.

JAMES GREG COX; et al.,                         MEMORANDUM*

                Defendants-Appellees.


LEODIAS EDWARDS,                                No. 15-17477

                Plaintiff-Appellant,            D.C. No. 3:14-cv-00011-MMD-
                                                WGC
 v.

JAMES GREG COX; et al.,

                Defendants-Appellees.

                   Appeals from the United States District Court
                             for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                          Submitted September 26, 2017**


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      In these companion appeals, Nevada state prisoners Edward Finley and

Leodias Edwards appeal pro se from the district court’s summary judgment in their

42 U.S.C. § 1983 action alleging violations of the First Amendment, Fourteenth

Amendment, and the Religious Land Use and Institutionalized Persons Act

(“RLUIPA”) arising from the denial of pre-packaged kosher meals. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Guatay Christian

Fellowship v. County of San Diego, 670 F.3d 957, 970 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment on Finley and

Edwards’s First Amendment free exercise claims because Finley and Edwards

failed to raise a genuine dispute of material fact as to whether being offered a

common fare religious diet instead of pre-packaged kosher meals placed a

substantial burden on Finley and Edwards’s right to exercise their religion freely.

See Jones v. Williams, 791 F.3d 1023, 1033 (9th Cir. 2015) (“[G]overnment action

places a substantial burden on an individual’s right to free exercise of religion

when it tends to coerce the individual to forego her sincerely held religious beliefs

or to engage in conduct that violates those beliefs.”).

      The district court properly granted summary judgment on Finley and

Edwards’s Fourteenth Amendment equal protection claims because Finley and

Edwards failed to raise a genuine dispute of material fact as to whether defendants


                                           2                                   15-17034
acted with discriminatory intent in offering the common fare religious diet instead

of pre-packaged kosher meals to inmates who did not join a then-certified class

action. See Freeman v. Arpaio, 125 F.3d 732, 737 (9th Cir. 1997) (under § 1983,

plaintiff must show that officials intentionally acted in a discriminatory manner to

establish an equal protection claim), abrogated on other grounds as recognized by

Shakur v. Schriro, 514 F.3d 883, 884-85 (9th Cir. 2008).

      We dismiss as moot Finley and Edwards’s appeal of the district court’s grant

of summary judgment on the RLUIPA claim because it is undisputed that the

common fare religious diet received kosher certification as of August 2012. See

Gator.com Corp. v. L.L. Bean, Inc., 398 F.3d 1125, 1129 (9th Cir. 2005) (en banc)

(mootness must be raised sua sponte because it is a jurisdictional issue); Tate v.

Univ. Med. Ctr. of S. Nev., 606 F.3d 631, 634 (9th Cir. 2010) (a court lacks

jurisdiction when the issues in a case are moot).

      We do not consider matters not specifically and distinctly raised and argued

in appellants’ opening briefs. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th

Cir. 2009).

      Finley’s motion for appointment of counsel (Docket Entry No. 16) and

Edwards’s motion for appointment of counsel (Docket Entry No. 13) are denied.

      AFFIRMED.




                                          3                                    15-17034